STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0421

VERSUS

TROY SYLVESTER AUGUST 02, 2022

In Re: Troy Sylvester, applying for supervisory writs, 22nd
Judicial District Court, Parish of St. Tammany, No.
571813-1.

 

BEFORE : McDONALD, THERIOT, AND CHUTZ, JJ.

WRIT GRANTED. This matter is hereby remanded to the trial
court with instructions to grant relator an appeal from the
February 10, 2022 judgment granting the defendant’s motion to
reconsider sentence.

COURT OF APPEAL, FIRST CIRCUIT

Asm

DEPUTY CLERK OF COURT
FOR THE COURT